 TRAVIS MEAT & SEAFOOD COMPANYTravis Meat & Seafood Company. Inc. and Amalga-mated Meat Cutters & Butcher Workmen of NorthAmerica, AFL-CIO. District Union No. 405. Cases10-CA-12764. 10 CA 12828. and 10 RC 10981August 1. 1978DECISION. ORDER, AN[) DIRECTION OfSECOND ELECTIONBY CHtAIRM'NN FNNIN(; ,\ND llI M1B RS .Ii NKINSAND Ps :i.loOn January 26. 1978., Administratise l.aA JudgeFrank H. Itkin issued the attached Decision in thisproceeding. Thereafter. Respondent filed exceptiinsand a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act. as amended. the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings. findings.' andconclusions of the Administrative L. ax Judge. tomodify his remed .2and to adopt his recommelndedOrder, as modified herein.'IThe Adninistr.ati'e L.ilu Judge disnlml sd the allce.latii thi Rc l'plsdent 'iollaed Sec 8(a)lt I)nd t(31 f the t. h! re,,,_d il lie .Iicrllcrc.lcgranted to emploslee [)Dole ( oo k during the election campariln In the .h-sence of an exception thereto. we adopt this finding2 See Iorildoa itl (St r, C rialii. 226 N LRB 12' 197h aind see. gerieralls.Hi.r Plumbing & Hearting (-,i 138 N.RB 71t I 196h2 ( iontrar Io our dselitlling colleague. we conclude that Respondent could not lawfulIl discontinueits merit wage increase policy irl an attenmpl it) cause empnipl!'CC I0c IClec theUnion. "As we find Respondent' uwithholding actiion to he .I pirt f itsunlawful conduct. ue ,ieu said withholding a, repiuginant to .tu ltr r po11c. Florida Ste/ el f ,ritlit Su/ra at 124 G (' Mihph6(,,ru£tin 22NLRB 64 t 19761. in which our collc;gue particip;led. support, thi concllu-sion. In Murph. the wage review w.ias hased on the store manager's eialua-tion of emplosees together with consider.at on for merit .iand l llogcii hcreases were not : ma tter of autonmailt pro gression bhut uere el.intied .it thediscretion of the slore manager. The Administrative I.;aw Judge's i)ecsiorn.adopted by the Board. concluded that "hb reflusing I proceed wuth themerit review procedure. because of the unlln s orgaltltittiona anip.ligr. IheRespondent has engaged in unfair l.hbor pra;tices ..-e therefore or-dered respondent to make uhole the emplosces bh g.lanting to each cltiplS,ee whatever improivement in wages would has.e been eranted in the iormailaoperation of its review pla.n Ini O.ri Hirpital. 222 NlRB 412 t I97ti. theamount of the anticipated projected increase In .ages hid not heen de-termined I here also the Board ordered respondenlt ioi pa io the emplo\ ceLthe amount that respondent " ould ha e paid" bill for Its illega v iil hhd-ing of such increase. Finalls. in ordering respoindent it ca;le it, I deiltIfrom refusing to implement its new uace plan in Pllantmr's i nilruri /1i -sion of Standard Brands. Inc, 230 Ni RB 1205 t 197). the Boa.rd dehlilne t1order a second paxnienut II emplo' ecs (tthe wuge pla.l hbs tbel hai rig c beenput into effect retroactinel hbh respondenlit) hecause. in the t liard'ls ,lc IIwas not unicasonable to assinme that the raises uolid not h.l hc beclteeffective in ans event until September 13, the dtle t i uhlth respondcutt haldalreads made the raises retroactive'I he Administrative Law Judge sustained .n objectlrt fbiled b tlheUnion in the underlying represenltation caise. e \ ll nm dif\ tile rceollcmended Order to include an order to sel iside the ele tioonORD)ERPursuant to Section 10(c) of the National LaborRelations Act. as amended, the National Labor Re-lations Board adopts as its Order the the recom-mended Order of the Administrative Law Judge. asmodified below. and hereby orders that the Respon-dent. I ra is \Ieat & Seafood C'ompany. Inc.. Powell.ITennessee. its officers. agents. successors, and as-signs. shall take the action set forth in the said rec-ommended Order.11 Is t RI III R ORI)I RI ) that the election held onApril 20. 1977. be. and it herebh is, set aside.IDirection of Section Election omitted from publi-cation.] 4hE: l\1 R P1 NlI l lO dissenting in part:I agree that Respondent v iolated Section 8(a)( l byannouncing to the employees that it would withholdwage increases w hich would normally be granted butfor the presence of the tUnion and by informing itsemploees that wage increases would be withheld un-less the Ulnion w ithdrew its objections to a Board-conducted election. However. I do not agree with thefinding that the discontinuance of the merit increasesconstitutes an additional viol ation of Section 8(a)( 1)for which a make-whole remedy is appropriate.Respondent has it polic5of granting emplosees au-tomatic 10-cent hourly wage increases after their first6 monthIs of emplollment and again after 12 months.Ans additional pay raises are based on merit and aregiven wrlheneveri and to whomever Respondent seesfit, rather than on the basis of any discernible crite-ria. [)uring the organizing campaign Respondentcontinued to give automatic increases but discontin-ued the merit increases.In mx opinion this Respondent had little choicebut to refrain fronm granting anN merit increases.(r'aniting an increase to ans particular employeewould undoubtedl, have invited unfair labor prac-tice charges accusing Respondent of vote buying. Inmsn view. the only violation here is in attempting toplace the oinus for the discontinuance of merit in-creases squarely on the Union.ThIe cases cited bh the Administrative Law Judgeare distinguishable. In (. C. .lurphlI ('o,7ni'.,5 re-spondent conducted searly wage reviews of each em-plo ee. Written requisitions, seeking increases forfour employees. had already been prepared. In Otistfopiual,b respondent posted a notice announcingthat there would be a cost-of-living raise and the ef-fective date thereof. In The Gate.s Rubbhher (on, ant',respondent had a policy of giving its unrepresented4 Ef itii orfoontnlll ll tted f fruom puhllcatin223 Nl RB 604 i197h222 Ni RB 4(2 (19? h)IX1 NI RB 0 1970))237 NL.RB No. 25213 DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees the same wage increases that were negoti-ated for its represented employees. Thus, unlike thecase before us, in each of the cited cases there are atleast some discernible criteria related to the timing ofor the recipients of a wage increase. It is an employ-er's legal duty regarding wage increases to proceed ashe would have done had the union not been on thescene. In the instant case there simply is no clue as towhat Respondent would have done regarding meritincreases upon which to base a violation.Even assuming arguendo that the discontinuanceof the merit wage increases constitutes an additionalviolation of Section 8(a)(1), I do not believe a make-whole remedy is appropriate. It seems to me that inthese circumstances it is impossible to determinewhich employees would have received wage increasesor when they would be granted.In another case cited by the Administrative LawJudge, the Board refused to give a similarly specula-tive remedy.' In that case, respondent, after realizingthat a petition had been filed, decided to delay analready announced wage increase and placed theblame on the union in order to influence employeevotes. Later, respondent granted a wage increase ret-roactive to 3 days after the election. The GeneralCounsel excepted to the Administrative Law Judge'sfailure to order backpay retroactive to the date forwhich the wage increase was initially announced.The Board refused to grant so speculative a remedy.It reasoned that there was no basis upon which toconclude that, even if respondent had proceeded as itoriginally anticipated, the increases would have be-come effective prior to the date they actually com-menced. Similarly, in the instant case there is no ba-sis upon which to determine when and to whommerit increases would have been granted.8 Planters Peanuts, a Division of Standard Brands. In(. 230 NL.RB 1205(1977).DECISIONFRANK H. IKIN. Administrative Law Judge: These con-solidated cases were heard before me on August 18, 1977,in Knoxville, Tennessee. Unfair labor practice chargeswere filed by Amalgated Meat Cutters & Butcher Work-men of North America, AFL-CIO, District Union No. 405(hereinafter the Union), against Travis Meat & SeafoodCompany, Inc. (hereinafter the Company or the Em-ployer), in Case 10-CA-12764 on April 25 and amendedon May 31, 1977. Unfair labor practice charges were alsofiled by the Union against the Company in Case 10-CA12828 on May 26, 1977. An order consolidating the unfairlabor practice cases, a complaint, and a notice of hearingissued on June 15, 1977.The Union filed a petition with the Board in Case 10RC-10981 on February 14, 1977, seeking to represent aunit of the Company's employees at its Powell, Tennessee,facility. Pursuant to a Stipulation for Certification UponConsent Election, a Board-conducted election was held onApril 20, 1977, among the Company's employees in thestipulated appropriate unit. Of approximately 115 eligiblevoters in the unit, 35 cast valid votes for the petitionerUnion: 57 cast valid votes against the petitioner; and 16cast challenged ballots. thereafter, the Union filed nineobjections to conduct allegedly affecting the results of theelection. A 10th objection, although not specifically allegedby the Union, was raised during the course of the investiga-tion and considered by the Board's Regional Director. TheRegional Director issued his report on the objections onJune 13, 1977, finding that the Employer, by the conductalleged in Objection 10, had engaged in conduct affectingthe results of the election. The Regional Director recom-mended to the Board that the election be set aside and asecond election be directed. The Regional Director alsostated in his report that "in the event the foregoing recom-mendation is not adopted by the Board, it is recommendedthat a hearing be conducted to resolve the issues raised byobjection 8." The remaining objections were withdrawn bythe Union. The Employer filed exceptions to the Director'sreport and, on August 9, 1977, filed a motion with theBoard requesting that the above unfair labor practice andrepresentation proceedings "be consolidated for hearingbefore the administrative law judge who will hear the iden-tical issues ...." The Board, by order dated August 17,1977. granted the Employer's motion. The Board stated:The instant case [10 RC 10981] is consolidated withCases 10-CA 12764 and 10-CA-12828 for hearing onissues raised by petitioner's objections 8 and 10 ....The principal issues raised in the unfair labor practicecases are whether the Employer violated Section 8(a)(1)and (3) of the National Labor Relations Act by threateningits employees in certain literature distributed on or aboutFebruary 17, 1977. that pay raises and other benefits wouldbe withheld because the employees had joined or engagedin activities on behalf of the Union: by threatening its em-ployees in a letter distributed on or about May 4, 1977, thatwage increases would be withheld unless the Union with-drew its objections to the Board-conducted representationelection; and by rescinding a wage increase granted to em-ployee Doyle Cook because of his Union activities. Theprincipal issues raised in the related representation pro-ceeding pertain to the alleged granting of wage increasesand reasons given for their rescission during the pertinentperiod (objection 8) and the Employer's literature distributedto employees on or about February 17, 1977, allegedly threat-ening employees that raises and other benefits would bewithheld because of the Union (Objection 10).Upon the entire record, including my observation of thewitnesses, and after due consideration of the briefs ofcounsel, I make the following:FINDINGc. OF FACTThe Employer, a Tennessee corporation, is engaged inthe processing of meat and seafood at Powell, Tennessee.214 TRAVIS MEAT & SEAFOOD COMPANYDuring the prior 12-month period. the Employer sold andshipped goods valued in excess of $50,000 directly' to cus-tomers outside of Tennessee. I find and conclude, as stipu-lated, that the Employer is engaged in commerce within themeaning of Section 2(6) and (7) of the Act. Further, I findand conclude, as stipulated, that the Charging Party' Unionis a labor organization within the meaning of Section 2(5)of the Act.A. The Emploers Statements to its Employrees Pertainingto Wage Increases and Other BenefitsAs stated, the Union's representation petition was filedon February 14. 1977. William S. Travis, the EmploNer'spresident, testified that he, with the assistance of superviso-ry personnel, engaged in an extensive campaign in opposi-tion to the Union's organizational effort. The Employerdistributed letters to the employees, posted literature, con-ducted meetings with employees, and made a number ofspeeches to them. It is undisputed that after the representa-tion petition was filed, the Employer distributed to its em-ployees an eight-page question-and-answer document con-taining, inter alia, the following:4. Question: Will I be able to ask and receive araise during a Union organizing drive?Answer: No. Companies are not free to give wageincreases or other benefits as long as Unions are onthe scene. Although it is legal for any Company togrant any wage increase it can justify as necessary,experience has shown that the Union would probablyfile unfair labor practice charges against a Companyfor such action. Rather than to have to fight thesecharges, a Company would probably not give anywage increases during a Union organizing drive.6. Question: Who is really going to benefit fromthis Union organizational attempt?Answer: Sometimes the Unions send organizers toget jobs with the Company so they can talk you intojoining the Union. If some employee tried to talk youinto joining a Union, or signing a card. he must begetting paid so much for each card he gets signed oran additional salary for trying to get you to sign acard. If an employee really wanted a Union so badly'.couldn't he get work in a Company having a Union?Think, whether it is to your best interest to join theUnion or not. Don't be persuaded by the pretty pic-tures someone paints for you. Remember, Unionsdon't pay the wages or give the benefits, a Companydoes. Also, remember that a Company is not free togive wage increases or other benefits as long as theUnion organizational drive is going on.'Travis testified that the Employer has a policy of grant-ing employees "automatic" 10-cent hourly wage increasesafter their "first six months" of employment and again "af-1 rasis acknosledged that the abhoe-quoled maieriai sas the "onix ex-planation" given to the emplosees hb the Fniplo!er pertaining to "receLx Igia raise during a union organizing drlse "ter twelve months" of employment. And "any additionalpay raises ...are based on merit." The Employer's policyof granting "merit wage increases." Travis recalled. "goesback .[. [to] probably 1935. at the inception of our Com-pany." Travis acknowledged that "merit raises were dis-continued during the duration of the campaign .. ." al-though the "automatic wage increases ...were continued...." Travis claimed: "... I felt that if we kept it [themerit wage increase program] in the manner that we haveused it in the past .... all we would be doing would beinviting unfair labor practice [charges] ....Travis recalled that following the representation elec-tion, he received a letter from Union Secretary-TreasurerBilly Atnip. dated April 28, 1977. stating:We understand that you have posted a notice tellingyour employees that you desire to give them a fifteencents (.15) an hour raise, but cannot do it because theUnion has filed objections to the election.Please be advised that the Union has no objectionsto your giving these employees a raise, and would evenhope that you could see your way clear to give themmore than the fifteen cents (.15) an hour increase sincethey are so badly underpaid in comparison to the restof the meatpacking industry.We urge you to give this raise and, by this letter.waive any rights we might have in regard to your giv-ing of a raise to your employees.The letter indicates that copies were distributed to theCompany's employees. Travis, as he testified, replied toAtnip's letter on May 4, 1976, as follows:As you know, 108 employees voted on April 20th,and of that number only 35 voted for representationby the Meat Cutters. Considering eligible voters whom34eat Cutters challenged. I think it fair to assume Tra-vis Meat & Seafood had close to 70 votes. Yet. in theface of that two to one thumping by our employees,and statements made to our attorney that the MeatCutters would go away for one year, you persist intying our hands be filing objections. The conduct ofthe Meat Cutters before, during, and after the electionshould hase let us know that you were not going toaccept the vote of the employees. So now, when yousay you will not object to wage increases, I simplydon't believe you.I have been advised that anmone can file unfair laborpractice charges with the Labor Board, so even if Iaccepted your word, Roy Humbles or anyone elsecould complain to the Board.Let me challenge you. Stop playing games with Tra-vis employees. If you have the interest of Travis em-ployees at heart, as you claim, then accept your defeat-[rases noted that ,,nie 25 emplo',ees had received "automatic Increas-es" during the period betueen the filing of the represenlation petriion andthe Board-conducted-election Fravis also explained the Emploer's polihcregarding "merit Increases." a, followsA wel. hasica l;. it works, John )Doe comes to the supervisor and sa)s. "1needl a raic" If the superslsor feel he needs a raise and is qualified fora risec. the supersior dill cnome [I me ahoul it. and if se hboth agree.and if profits permit .e s ould grant ii.215 DECISIONS OF NATIONAL LABOR RELATIONS BOARDand withdraw the objections. Only at that time will thelegal restrictions on wages and benefits be removed.If after one year there is still some interest in aunion then another petition may be filed.Copies of this letter were also distributed to the employees.B. The Rescission of the Pay RaisesGeneral Counsel, as stated, alleges that on or aboutMarch 8, 1977, the Employer improperly rescinded a wageincrease which had been granted to employee Doyle Cook.Company President Travis testified that Doyle Cook "re-ceived a ten-cent hourly increase" during the Union's cam-paign, "but it was a clerical error" which was correctedshortly thereafter. Doyle Cook's hourly rate was increasedfrom $2.75 to $2.85 on or about March 8 as a result of a"computer error." Travis explained that Doyle Cook "hadalready received the two six-month and 12-month raises"and, consequently, he should not have been granted theMarch 8 10-cent hourly increase. Travis, after discoveringthis error, instructed Supervisor Dan Condry on or aboutMarch 14 to rescind the increase and explain to DoyleCook "why it was taken away'."Although not alleged separately as a violation, there wastestimony establishing that Brownlow Cook. brother ofDoyle Cook, had received an increase which was also re-scinded during this period. Company president Travis ex-plained that Brownlow Cook was "inadvertently" given an"automatic" 10-cent hourly raise during this same period.Brownlow Cook, according to Travis, "was a rehire," "hiscard was put back in the active file," and his "leaving ratewas not changed"; he should have been paid "the rate of anew employee" since rehires "come back at a new rate ...at base." Travis further explained:[Brownlow Cook] was rehired at $2.75 per hour [dur-ing September 1976]. .... [When] he left, he ... hada 12-month employment rate of $2.75. When he re-turned [in September 1976], he should have been putback to $2.55, that should have been his coming-inrate ...Brownlow Cook, as Travis noted, was given "automatic"hourly increases after his return and, consequently, "itcame to our attention that he was making more than otherswho had been there over a year."Company president Travis further testified that Super-visor Dan Condry had "advised" him that there was "someproblem" with Brownlow Cook's "pay rate" about March4, 1977. Condry was scheduled to go on vacation thatweek, and Travis then instructed Condry, "get it straight-ened out when you get back". Further, Travis recalled thatthere was no mention of Doyle Cook at this time. How-ever, later, about March 14, Travis discovered the error asto Doyle Cook's rate of pay. Travis instructed SupervisorCondry on or about March 14.that we should take both Doyle and Brownlow's dimeback away, that Brownlow should not have beenthere, that Doyle Cook was an error on the part of theoperator, and to explain to them why it was takenaway.Linda Avans, the Employer's payroll clerk and secretaryto President Travis, identified Respondent's Exhibit 3 asthe payroll ledger card for Brownlow Cook and Respon-dent's Exhibit 4 as the payroll ledger card for Doyle Cook.Avans first became aware that Brownlow Cook "was beingpaid an incorrect rate of pay" on or about March 15. Shethen "changed" his rate of pay to $2.75 per hour and indi-cated "no 12-month raise" on the ledger card. As for DoyleCook, Avans explained that she was required to "recon-struct" his computer card on March 8 in order to utilize itin the computer; that she typed on the card, "reconstructedcard March 8, 1977"; and that, while "reconstructing" thecard, she "had entered the rate xwrong." Avans explained:I made the error at the pay period ending March 4. 1reconstructed the card [for Doyle Cook] and I enteredthe rate of pay as $2.95, and that was in error.This error was called to her attention and she corrected thecard shortly thereafter.Supervisor Dan Condry testified that both Doyle andBrownlovw Cook worked under his direction on the secondshift at the plant. The employees made "hamburger pattiesand box[ed] them".3Condry recalled that he first becameaware that "Brownlow Cook had a ten-cent increase thatwas not due him" on or about March 4. He was then pre-paring "a list of pay wages of all [his] employees, so hewould have something to keep up with how much theymade." See Respondent's Exhibit 5, which purports toshow "the hourly wages of [Condry's] employees on thesecond shift." Condry "told Mr. Travis that there was amistake on Brownlow Cook's check, that he was making$2.85, he was making more than some of the other peoplewho had been there a lot longer than he had". Condry thenwent on vacation. He "talked to Mr. Travis about DoyleCook after [he] came back off vacation" about March 14.(Condry testified:I went to ...Mr. Travis. and he said they found outwhere the mistake was on Brownlow, the card, and hesaid there was a mistake on Doyle's too.He [Travis] told me to explain to Brownlow and Doyleand I explained to Brownlow first. I explained to himthat when he was rehired [in September 1976], he washired at the wrong pay scale, and he would not receivea six-month or yearly [ten-cent] raise because he wasalready making that now.I told Doyle that while I had gone on vacation ...theoffice girl had made a clerical error on the payroll, andshe had given him a dime raise and that we were tak-ing it back.I credit the testimony of Travis, Avans, and Condry asrecited above. Their testimony is essentially uncontra-dicted, in large part mutually corroborative and generallysupported by the documentary evidence of record.I)ol le and BrIownlow ( ,o.k did no tetelf I hes are no longer employedh5Respoidenl.216 TRAVIS MEAT & SEAFOOD (COMPANYDiscussionGeneral Counsel alleges that Respondent Company vio-lated Section 8(a)(1) of the Act bv notifying its emploNseesduring the Union's organizational effort that wage increas-es and other benefits would be withheld because the em-ployees were engaging in protected Union activities. Thecredited and essentially undisputed evidence of record. asrecited supra. shows that the tUnion filed its representationpetition with the Board on Februar, 14. 1977. RespondentCompany thereafter engaged in an extensive campaign inopposition to the Union's drive. The Employer distributedliterature to its employees, posted notices at its facility,conducted meetings with the employees. and made a num-ber of speeches to the employees. The following statementswere contained in a eight-page question-and-answer docu-ment which was distributed to the employees during thecampaign:Companies are not free to gine wt'tage increases or otherbenefits as long as Unions are on the scene. Although itis legal for any Company to grant ans wage increase itcan justify as necessary, experience has shown that theUnion would probably file unfair labor practicecharges against a Company for such action. Ratherthan to have to fight these charges. a Company wouldprobably not give any wage increases during a Unionorganizing drive. [Emphasis supplied.]The above document also included the following state-ment:Remember, Unions don't pay the wages or give thebenefits, a Company does. A lso, remember that a (Com-panv is not free to giv e wlage increases or other benefits aslong as the Union organizational drir e 1,s going on. I tm-phasis supplied.]And, although the Employer continued during the cam-paign to grant eligible employees their "automatic" 10-centhourly wage increases after 6 and 12 months of employ-ment, it admittedly discontinued its policy of granting em-ployees "merit wage increases." Moreover, following therepresentation election, the Company sent a letter to theUnion. which it also distributed to its employees, statinginter alia.Let me challenge you. Stop playing games with Travisemployees. If you have the interest of Travis employ-ees at heart, as you claim, then accept your defeat andwithdraw the objections /to the electiojn]. On/l at thattimll te will the legal restrictions on wstages and beneli.s heremoved. [Emphasis supplied.]The Board, in The Gates Rubber Compar.i 182 NLRB 95(1970), stated:[N]eutrality is not maintained by an announced with-holding of a wage increase because of a pendingBoard-conducted election. It is well settled that theemployer's legal duty is to proceed as he would havedone had the union not been on the scene. Here therespondent withheld increases which would normallyhave been granted but for the presence of the Unionand pendency of the election and advised employeesthat their wage increases were being withheld for thisreason. By such conduct the Respondent violated Sec-tion 8(a( I ) and interfered with employee free choice.And as the Board (former Member Waither dissenting)stated in Planters Peanuts. .4 Dirision of Standard Brands,Inc.. 230 NLRB 1205. 1206 (1977);Here Respondent took pains to point the finger at thel nion for the delay in wage adjustments and capital-ize on the dela, in attempting to influence employeesto (ote against the Union.'his carefull, dramatized and well-timed scenariowas skillfull' used by Respondent to undermine anddiscourage employee support of the Union. The scriptwas so written that the Union was killed by its ownarrow. When an employer takes advantage of a pre-election situation. in this manner, in order to attempt toinfluence votes. a finding of interference is warranted.And see cases cited.Applying these principles here, I find and conclude thatRespondent Corinpan) violated Section 8(a)(1) of the Actby apprising its employees during the campaign that"Companies are not free to give wage increases or otherbenefits as long as Unions are on the scene" and that "aCompany is not free to give wage increases or other bene-fits as long as the [Union organizational drive is going on."Management. b,, such statements. in an attempt to influ-ence votes in the pending representation election, madeclear to its employees that it was withholding wage increas-es or other benefits which the employees "would normallyhave been granted but for the presence of the Union andpendencs of the election". The Gates Rubber Compani. su-pra Indeed. Respondent "took pains to point the finger atthe U nion for" this claimed inability to grant wage increas-es or other benefits. Planters Peanuts, etc.. supra. Suchstatements plainly tend to impede and interfere with em-ployee Section 7 rights, in violation of Section 8(a)( 1) of theAct. And see G. C. Murphti Company. 223 NLRB 604, 605-607 (1976). enfd. 550 F.2d 1004 (C.A. 4, 1977); Otis Hospi-ta/. 222 NLRB 402 (1976). enfd. 545 F.2d 252 (C.A. 1,1976).Counsel for Respondent argues in his post-hearing brief(p. 5) that "an alleged threat to withhold wage increaseswithout evidence it had some meaning to employees or[was] perceived as threatening cannot be either objection-able or violative of the Act" "here, there was no evidencewhatsoever that an's employee was impacted by the allegedthreat or indeed even perceived it as a threat." However. ithas long been settled (N'.L.R.B. v. Illinois Tool Works, 153F.2d 811, 814 (C.A. 7, 1946)) that:the test of interference. restraint and coercion underSection 8(aX 1) of the Act does not turn on the em-ployer's motive or on whether the coercion succeededor failed.... T'he test is whether the employer en-gaged in conduct which, it may reasonably be said,tends to interfere with the free exercise of employeerights under the Act.In ans' event. as Respondent concedes, the Employer infact discontinued emplovee "merit wage icnreases" during217 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthis critical period. In sum, Respondent, by the above con-duct, clearly impinged upon employee Section 7 rights, inviolation of Section 8(a)(l) of the Act.General Counsel alleges that Respondent further vio-lated Section 8(a)(1) of the Act by threatening its employ-ees shortly after the representation election that wage in-creases would be withheld unless the Union withdrew itsobjections to the election. Thus, the Company informedthe Union and its employees following the election, "with-draw the objections ...only at that time will the legalrestrictions on wages and benefits be removed." Such astatement, assessed in the context of Respondent's earliercoercive statements to employees as discussed above,plainly tends to interfere with employee Section 7 rights.As the Administrative Law Judge explained in AgawarmFood Mart, Inc., et al., d/b/a The Food Mart, 158 NLRB1294, 1301 (1966), enfd. 386 F.2d 192 (C.A. 1, 1967):By this, I do not mean that it is a violation of theAct to request a union in appropriate circumstances,to consent to, or not oppose, a grant of benefits, butthat Respondent's course of conduct, particularly therequirement that such consent be in the form of awaiver of the statutory right to file charges or objec-tions, ...and the making such a waiver a conditionprecedent to extension of benefits ...necessarilytended to and did interfere with the employees' free-dom of choice protected by the Act.Respondent was again placing responsibility upon theUnion for its claimed inability to grant wage increases andbenefits and conditioned the removal of such alleged "legalrestrictions" upon a withdrawal of objections to Respon-dent's election conduct which had been duly filed underthe Act. Respondent thereby violated Section 8(a)(1) of theAct.In addition, General Counsel states in his post-hearingbrief that "the discontinuance of the merit wage increases,fully litigated and admitted by Respondent, requires amake-whole backpay remedy for all employees who wouldhave received such increases absent Respondent's unlawfulconduct ...." General Counsel did not separately allegethe discontinuance of the Employer's merit wage policy tobe violative of Section 8(a)(1) of the Act. However, as hestates, Company president Travis admittedly discontinuedthis policy during the election campaign. Travis acknowl-edged that this program had existed for a number of years.The discontinuance of this benefit was undisputed and ful-ly litigated. The evidence of record, as recited above,makes it quite clear, and I find and conclude, that the Em-ployer withheld and discontinued merit wage increaseswhich would normally have been granted but for the pres-ence of the Union and pendency of the election and ad-vised its employees that increases were being withheld forthis reason, in violation of Section 8(a)( ) of the Act. See G.C. Murphy Co., supra, Otis Hospital, supra, The Gates Rub-ber Company, supra. Accordingly, as discussed below, therequested make-whole backpay remedy will be granted.Finally, General Counsel alleges that Respondent vio-lated Section 8(a)(1) and (3) of the Act by rescinding a10-cent hourly wage increase granted to employee DoyleCook during the election campaign. The credited and es-sentially undisputed evidence of record shows that DoyleCook was granted this 10-cent hourly increase as a result ofan error by the computer operator and that Managementrescinded the increase shortly thereafter. This record doesnot support a finding that Management, under the circum-stances, in granting or rescinding this increase, acted in amanner which was calculated to interfere with the employ-ees' freedom of choice. I would therefore dismiss this alle-gation as not sufficiently supported by the credible evi-dence of record.4I therefore find and conclude that Respondent Companyviolated Section 8(a)(1) of the Act by apprising its employ-ees on or about February 17, 1977, that pay raises andother benefits would be withheld because the employeeshad joined or engaged in activities on behalf of the Union;by apprising its employees on or about May 4, 1977, thatwage increases would be withheld unless the Union with-drew its objections to a Board-conducted election; and bydiscontinuing its merit wage increase policy during theelection campaign in an attempt to cause its employees toreject the Union as their bargaining agent. Further, I findand conclude that Respondent, by its conduct on or aboutFebruary 17, 1977, as found above, engaged in conduct(Objection 10) which interfered with the holding of a fairand free election. I would, however, dismiss the remainingallegations of the consolidated unfair labor practice com-plaint and Objection 8 as not supported by sufficient credi-ble evidence of record.(CON(' USI()NS OF LAWI. Respondent Company is an employer engaged incommerce within the meaning of Section 2(6) and (7) ofthe Act.2. Charging Party Union is a labor organization withinthe meaning of Section 2(5) of the Act.3. Respondent violated Section 8(a)(1) of the Act bythreatening its employees that raises and other benefitswould be withheld because the employees had joined orengaged in activities on behalf of the Union; by discontin-uing its merit wage increase program in an attempt tocause its employees to reject the Union as their collectivebargaining representative; and by threatening its employ-ees that wage increases would be withheld unless theUnion withdrew its objections to the Board-conductedelection.4. Respondent has not committed other unfair laborpractices as alleged in the consolidated complaint in thisproceeding.5. With respect to Objections 8 and 10 in the relatedrepresentation proceeding, for the reasons stated above, Iwould sustain Objection 10 and overrule Objection 8. Re-spondent, by engaging in such conduct, has interfered withthe exercise by its employees of a fair and untrammeled4 Brownlow Cook, Dovle Cook's brother, was also informed during theelection campaign that a 10-cent hourli increase had been mistakenly givento him Althhough not separately alleged as a violation. I find and concludethat the credible evidence of record does not support a finding that Respon-dent. in either granting or rescinding Ihli increase, acted in a manner calcu-lated to impinge on employee Sec. 7 rights or freedom of choice218 TRAVIS MEAT & SEAFOOD COMPANYchoice in the representation election conducted on April20, 1977.6. The unfair labor practices found above affect conm-merce within the meaning of Section 2(6) and (7) of theAct.THi ReMFnYTo remedy the foregoing unfair labor practices. I willdirect Respondent to cease and desist from engaging insuch conduct or like or related conduct and to post theattached notice. Further. in order to effectuate the pur-poses and policies of the Act, Respondent will he directedto make its employees whole for any loss of earnings sus-tained as a result of Respondent's unlawful discontinuanceof its merit wage increase policy, as found above. See. gen-erally. International Ladie.s' Garment WIorkers Union, .4 FlCIO, 142 NLRB 82, 83 (1963). enfd. in part 339 F.2d 116(C.A. 2, 1964): G. C. Murphr Co., supra(, Otis Hovspital. vu-pra. The backpay obligation of Respondent will be com-puted in the manner set forth in F lU'. ' oolriorth ( ompa-nv, 90 NLRB 289 (1950)., with interest thereon ascalculated according to Florida Steel ( orporation, 231NLRB 651 (1977). Respondent will also be required to pre-serve and make available to Board agents. upon request. allpertinent records and data necessary in analyzing and de-termining backpaN and compliance with this Decision andOrder.ORDERThe Respondent. Travis Meat & Seafood Compans.Inc., Powell, Tennessee, its officers, agents. successors, andassigns, shall:1. Cease and desist from:(a) Threatening its employees that pay raises and otherbenefits will be withheld because the employees havejoined or engaged in activities on behalf of AmalgamatcdMeat Cutters & Butcher Workmen of North America.AFL CIO, District Union No. 405. or any other labor or-ganization.(b) Discontinuing its merit wage increase program in anattempt to cause its employees to reject the Union. or anyother labor organization. as their collective bargaining rep-resentative.(c) Threatening its employees that wage increases willbe withheld unless the Union. or any other labor organiza-tion, withdraws its objections to a representation electionconducted by the National Labor Relations Board.(d) In an' like or related manner interfering with. re-straining, or coercing its employees in the exercise of therights guaranteed to them in Section 7 of the National l.a-bor Relations Act.2. Take the following affirmative action:(a) Make whole all of its emplo\ees for any loss of earn-ings which they may have sustained by reason of Respon-dent's discontinuance of its merit wage increase program inaccordance with this Decision.(b) Preserve and, upon request. make available to theBoard, or its agents. for examination and copming. all pay-roll records. social security records. timecards. personnelrecords and reports, and all other records. as set forth inthis Decision.(c) Post at its facilities in Powell. Tennessee, copies ofthe attached notice marked "Appendix." '(Copies of saidnotice. on forms pros ided bh the Regional Director forRegion 10., shall. after being dul' signed b' Respondent, beposted immnediatelN upon receipt thereof, in conspicuousplaces. and be maintained for 60 consecutive da's. Rea-sonable steps shall be taken to insure that the notices arenot altered. defaced. or covered by any other material.(d) Notifs the Regional Director for Region 10. in writ-ing. within 2() dass from the date of this Order, what stepsRespondent has taken to comply herewith.11 IS It RIIILR ORI)RE:l) that allegations in the consoli-dated complaint not specifically found herein he dismissedd.i' hi die l I .x \cpl., r x r fileti ., proirdcd hN Se. 1024t of theRulc. .ndl RcgIar.1tl ,i o'If t ie .Nall(rlai I hboi Ri. Ins Boardi. thi Fll.j nnL,-.llt.li.>l>. .tia1l rell-llmended ()rder herein shall .I pro0ided In Se..112 4S f the Ru.ll i ad Ract l.hatl.i he adoptedi h, tile Board andi hecomeIt, fleilldlrn .Acd1tl1 Ilnx aIi Orde() r. and a11l /,hlet ons I1Ielel .h.all hedeerIclced ., ,ed for al! purp-.,e,In the crrln l; hi ()el I O rder i, enforced hs, ajudgment if a I nted Sltates(t urt Of \-1lc. p, Ih. v. ldi in the notiie re.diiang "P iled h\ ()rdet of the\atl.mal I hr Rlt.ont B,ard" 4Etall read "POItcd Pursa illt al Jildd-mienl of the I nited Sittc ( inrt of Appeals ! nfrtmintg an Order of thesialw-iOl I .t,q Reliations Board "APPEN DIXNoll (I To ENsPIOti isPos lll B1 ORD R Oi I tofNAIIONsAI LO()R RELArltONs BO()RDAn Agency of the United States GovernmentWF A ii Nt(, threaten our employees that pas raisesor other benefits will be withheld from them becausethe, have joined or engaged in activities on behalf ofAmalgamated Meat Cutters & Butcher Workmen ofNorth America, AFL CIO. District Union No. 405, orany other labor organization.Wi \ 111I NOT discontinue our merit wage increaseprogram in an attempt to cause our employees to re-ject the aboive Union. or an's other labor organization,as their collecti e-hargaining representative.Wlt il isot threaten our employees that wage in-creases will be withheld from them unless the abovel nion, or an! other labor organization, withdraws itsobjections to a representation election conducted bxthe National Labor Relations Board.WE 'i I. NOT in ans like or related manner interferewith, restrain, or coerce our employees in the exerciseof the rights guaranteed to them in Section 7 of theNational Labor Relations Act.WF ai:i1 make whole our employees for any loss ofearnings which they may have sustained by reason ofour discontinuance of our merit wage increase pro-gram. in accordance with the Board's Decision.IR|\\I' \I MI , ST A(OODr) C(OMPAN. IN(219